Citation Nr: 0911555	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status-post coronary artery 
bypass surgery (CAD) prior to September 29, 2006.

2.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease, status-post coronary artery 
bypass surgery for the period of September 29, 2006, to 
September 19, 2008.

3.  Entitlement to an initial rating in excess of 60 percent 
for coronary artery disease, status-post coronary artery 
bypass surgery since September 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 until December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection and 
assigned an initial 10 percent rating for coronary artery 
disease, status-post coronary artery bypass surgery, with an 
effective date of September 28, 2001.  

In August 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

A review of the record reflects a submitted VA FORM 8, 
Certification of Appeal, which included a claim for an 
increased rating for hypertension.  However, the 
certification predated the March 2007 Board decision which 
denied a rating in excess of 10 percent for hypertension.  

Additionally, the claims file contains the August 2005 Travel 
Board testimony in which the Veteran indicated that he was 
not currently working due to his service-connected CAD.  
Therefore, the record contains a claim for an entitlement to 
a total rating based on individual unemployability (TDIU).  
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  For the period prior to September 29, 2006, the Veteran's 
CAD did not manifest with a workload of greater than 5 METs 
but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

2.  For the period from September 29, 2006, to September 19, 
2008, the Veteran's CAD did no manifest with more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs but not greater than 5 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, echocardiogram, or X-ray. 

3.  For the period since September 20, 2008, the Veteran's 
CAD did no manifest with chronic congestive heart failure, 
or; workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.


CONCLUSIONS OF LAW

1.  For the period prior to September 29, 2006, the criteria 
for an evaluation in excess of 10 percent for coronary artery 
disease, status-post coronary artery bypass surgery have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.104, Diagnostic Code 7005 (2008).

2.  For the period from September 29, 2006, to September 19, 
2008, the criteria for an evaluation in excess of 30 percent 
for coronary artery disease, status-post coronary artery 
bypass surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic 
Code 7005 (2008).

3.  For the period since September 20, 2008 the criteria for 
an evaluation in excess of 60 percent for coronary artery 
disease, status-post coronary artery bypass surgery have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.104, Diagnostic Code 7005 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2001, August 2004, May 
2006, January and April 2007 that fully addressed all notice 
elements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the claim has been remanded twice, in 
April 2006 and March 2007, in order to obtain medical records 
and VA examinations.  In the March 2007 Board remand, the RO 
was instructed to obtain VA outpatient treatment records 
pursuant to 38 C.F.R. § 3.159.  The remand indicated that the 
RO should obtain copies of all relevant VA medical records 
related to the Veteran's CAD since January 2003 to present.  
The records requested included VA medical records from: 
Washington, D. C., Phoenix, Arizona and San Diego, 
California.  Upon further review of the record the Board 
notes that during the September 2006 VA exam the examiner 
noted the Veteran's prior history of treatment.  Some of 
these dates, specifically an August 30, 2005, were recorded 
in error by the examiner.  For instance, the examination 
notes indicated that the Veteran was seen in Washington, D.C. 
for treatment on August 30, 2005.  However, the record 
reflects that the Veteran testified on August 30, 2005 before 
the undersigned Veterans Law Judge in Phoenix, Arizona.  
Furthermore, the evidence of record indicates that the 
Veteran has never lived in Washington, D. C. but has lived in 
California and Arizona.

Additionally, the record reflects that the Veteran moved from 
California to Arizona during 2004.  The claims file contains 
a stamped received response from the San Diego VA Medical 
Center in August 2007 which indicated that the records from 
that facility had been submitted.  Further, the evidence of 
record contains the Phoenix, Arizona VA outpatient treatment 
records from 2004 forward.  Therefore, the relevant assorted 
VA outpatient treatment records have been made of record.  

The Board further notes, that the Veteran indicated that he 
may have received treatment at the Arizona Heart Institute 
during 2006.  The record reflects that the RO sent notice to 
the Veteran in April 2007requesting that the Veteran submit 
authorization and consent to release information for records 
from the Arizona Heart Institute.  The evidence of record 
does not indicate that the Veteran has responded to that 
letter.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the VA outpatient 
treatment records and private medical records.  The Veteran 
submitted private medical records, Travel Board testimony and 
lay statements in support of his claim.  Additionally, the 
Veteran was afforded VA examinations in September 2002, 2006 
and 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

In January 2003 the RO initially granted service connection 
for coronary artery disease, status post coronary artery 
bypass surgery (CAD) as secondary to the Veteran's service-
connected hypertension and assigned an initial 10 percent 
rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, 
with an effective date of September 28, 2001.  Thereafter, 
the Veteran contended the assigned rating evaluation did not 
accurately reflect the severity of his disability.  During 
the course of the appeal in a December 2006 rating action, 
the RO awarded a higher 30 percent rating for the Veteran's 
service-connected coronary artery disease, status-post 
coronary artery bypass surgery, effective September 29, 2006 
(as reflected in a December 2006 statement of the case).  In 
an October 2008 rating action, the RO denied a higher rating 
in excess of 10 percent for the Veteran's service-connected 
coronary artery disease, status-post coronary artery bypass 
surgery, prior to September 29, 2006, denied a higher rating 
in excess of 30 percent for the Veteran's service-connected 
coronary artery disease, status-post coronary artery bypass 
surgery, since September 29, 2006 and granted a 60 percent 
evaluation from September 20, 2008.  

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993). Although the claim was 
granted a 60 percent evaluation from September 20, 2008, the 
Veteran's claim for an increased evaluation remains on 
appeal.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

The law provides that when, as here, a Veteran's disability 
rating claim has been in continuous appellate status since 
the original assignment of service- connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  In this regard, separate rating can 
be assigned for distinct periods of time where it is 
demonstrate that the service-connected condition has 
worsened.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's coronary artery disease has been evaluated 
under Diagnostic Code (DC) 7005.  Under that provision, 
Arteriosclerotic heart disease (Coronary artery disease) with 
a documented coronary artery disease resulting in a workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required, is assigned a 10 percent 
rating.  A 30 percent rating is assigned when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
assigned when more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.   

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 38 C.F.R. § 4.104, Note (2).

The Board notes that the regulations for diseases of the 
heart were amended effective from October 6, 2006.  However, 
a review of the regulations both prior to and after October 
6, 2006 revealed that the relevant Diagnostic Codes, 7005-
7007, remained unchanged.  71 Fed. Reg. 52,460 (Sept. 6, 
2006).

Turning to the relevant medical evidence of record, the 
Veteran submitted private medical records from April and May 
2000 detailing his heart surgery at Scripps Memorial 
Hospital.  

A May 2000 letter from Dr. S. B. noted the one month status 
follow up for post aortic valve replacement and coronary 
bypass grafting.  The physician noted the Veteran had a good 
appetite and his general appearance was excellent.  The 
physician reported the following: no angina, no shortness of 
breath, no fever, no sclera icterus and no jugular venous 
distention.  Additionally, the Veteran's breath sounds were 
clear, his cardiac examination was regular, the value sounds 
were clear and there was no murmur of aortic insufficiency or 
mitral regurgitation.  The physician concluded that the 
Veteran was doing terrific following his valve replacement 
surgery.  

On September 12, 2002 the Veteran was afforded a VA 
examination.  The examiner noted that the Veteran was 
admitted to Scripps Memorial Hospital in May 2000 with the 
diagnosis of unstable angina.  He was taken to Cardiac 
Catheterization Laboratory and there it was revealed a 
critical aortic stenosis, as well as 95 percent stenosis of 
the right coronary artery.  The Veteran underwent a 
replacement with a 25 mm Saint Jude mechanical valve and 
myocardial revascularization with a coronary bypass graft 
surgery to the right coronary artery.  The Veteran left the 
hospital in satisfactory condition and free of chest pain.  
His blood pressure was 155 / 77 and his ejection fraction was 
61 percent.  

During the examination the Veteran reported the ability to 
participate in daily activities with a minimal restriction 
and no dizziness or syncope attacks.  The examiner noted the 
Veteran's heart had a normal sinus rhythm, no murmur and an 
apex beat within the mid clavicular line.  His heart size was 
not enlarged clinically and there was no evidence of 
congestive heart failure.  

The examiner noted that the EKG revealed marked sinus 
bradycardia with a first degree AV block (abnormal EKG).  
Further, the Veteran's ETT revealed no reversibility with 
METs of 10.3.  The examiner diagnosed coronary artery 
disease, aortic valve stenosis.  

A December 2002 OTR noted that the Veteran achieved a maximum 
predicated heart rate for age of 150 and reached a maximum 
heart rate of 128 which represented 85 percent of maximum 
predicated heart rate.  The Veteran's maximum systolic blood 
pressure was 249, giving the Veteran a double product of 
30,336.  The Veteran exercised for a total of 11 minutes and 
7 seconds achieving 10.3 METs.  The EKG demonstrated no 
significant changes throughout the study.  The SPECT images 
demonstrated no area of significant reversibility.  There was 
a fixed decrease in tracer activity within the inferior wall 
which was compatible with diaphragmatic attenuation versus a 
nontransmural scar.  Gated SPECT processing demonstrated an 
ejection fraction estimated at 63 percent with apparent 
septal wall hypokinesis compatible with a prior coronary 
artery bypass graft.  

The Veteran was afforded another VA examination on September 
29, 2006.  The examiner reviewed the service medical records 
and commented on a May 2006 echocardiogram which revealed an 
ejection fraction finding of 60 percent.  Upon examination 
the Veteran complained of mild fatigue.  The examiner noted 
no angina, dyspnea, dizziness or syncope.  The examiner noted 
that the Veteran did not have myocardial infarction or 
congestive failure.  However, the Veteran did have the multi-
valve insufficiency without a known history of rheumatic 
heart disease.  The examiner noted the past valvular surgery 
with coronary bypass without a cardiac transplant or 
angioplasty.  There was no endocarditis, pericarditis, 
pericardial adhesions, transplantation, cardiomyopathy or 
myocardial infarction.  The examiner further noted that the 
Veteran did have arteriosclerotic cardiovascular disease and 
essential hypertension.  The exercise stress test revealed a 
moderate decrease with 5.5 METs.  The examiner diagnosed 
arteriosclerotic cardiovascular disease, post coronary 
bypass.  

An October 2006 outpatient treatment record noted the Veteran 
performed an exercise tolerance test.  The results indicated 
the Veteran's resting blood pressure was normal with an 
appropriate response to exercise.  The Veteran had no chest 
pain or significant arrhythmia.  The Veteran's exercise 
tolerance was moderately decreased with an overall impression 
of 5.5 METs achieved.  

In September 2008 the Veteran was afforded another VA 
examination.  The examiner indicated that he had reviewed the 
claims file in its entirety.  The examiner indicated that a 
request was made as to whether there has been congestive 
heart failure in the past.  The Veteran's chest x-ray 
revealed a linear atelectasis in the mid base without 
evidence of congestive heart failure.  The Veteran's 
echocardiogram revealed an elevated left ventricular end 
diastolic pressure or a diastolic dysfunction with a 
bioprosthetic aortic valve functioning very well with an 
ejection fraction of 50 percent.  At which time there was a 
trivial pulmonary regurgitation, tricuspid regurgitation, 
aortic regurgitation and a mitral regurgitation in the 
absence of evidence of congestive heart failure.  The 
Veteran's EKG revealed the presence of a right bundle branch 
block.  The Veteran complained of shortness of breath and 
fatigue without dizziness.  The Veteran denied angina but had 
a syncope episode unrelated to his cardiac status.  The 
examiner noted that the Veteran's cardiovascular disease 
without endocarditis or pericarditis.  Additionally, 
arteriosclerotic cardiovascular disease had been demonstrated 
without having sustained a myocardial infarction or 
hypertensive cardiovascular disease.  The Veteran's 
calculated METs were at 5.5.  

The examiner diagnosed arteriosclerosis cardiovascular 
disease with ischemic myocardiopathy, well compensated with 
ejection fraction of 50 percent.  A trivial aortic, 
pulmonary, tricuspid and mitral regurgitation.  Additionally, 
a diastolic dysfunction associated with ischemic 
myocardiopathy which was probably multifactorial with a toxic 
myocardiopathy of antecedent risk factor evaluation in the 
absence of evidence of the present or past congestive heart 
failure.  

The examiner concluded, that based upon the findings, it was 
his impression that the Veteran currently did not have 
cardiac hypertrophy or cardiac dilatation.  The Veteran did 
suffer from a sharply circumscribed posterior wall ischemic 
residual with four-valve, trivial regurgitation and in the 
absence of any evidence of congestive heart failure.  It was 
his further opinion that the Veteran's coronary heart disease 
was not related to his hypertension which had been 
uncomplicated and asymptomatic.  

Evaluation prior to September 29, 2006

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that for the 
period prior to September 29, 2006, a rating in excess of 10 
percent for coronary artery disease, status-post coronary 
artery bypass surgery, is not warranted.  This is because the 
medical evidence of record for this period, which consists of 
the 2004 and 2005 private medical records, the September 2002 
VA examination and the December 2002 outpatient treatment 
records, simply did not demonstrate that the Veteran's CAD 
was productive of the symptoms necessary to warrant the next 
higher disability rating of 30 percent.  

Specifically, the Veteran's CAD did not manifest with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  

Upon reviewing the September 2002 VA examination report, 
while the EKG revealed marked sinus bradycardia with a first 
degree AV block, the Veteran's ETT revealed no reversibility 
with METs of 10.3.  Such results are within the scope of the 
10 percent disability rating assigned under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005, Arteriosclerotic heart disease 
and CAD.  

The Board has also considered whether assignment for a 30 
percent rating was warranted under 38 C.F.R. § 4.104, 
Diagnostic Codes 7006 and 7007.  However, the Board notes 
that the criteria for the 30 percent rating under those codes 
is identical to the DC 7005 criteria. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to an evaluation in excess of 10 percent for 
his service-connected CAD, for the period prior to September 
29, 2006.

Evaluation from September 29, 2006, to September 19, 2008

Upon review of the evidence stated above, the Board finds 
that for the period from September 29, 2006, through to 
September 20, 2008, a rating in excess of 30 percent for 
coronary artery disease, status-post coronary artery bypass 
surgery, is not warranted.  This is because the relevant 
medical evidence of record for this period, which consisted 
of the September 2006 VA examination and the October 2006 
outpatient treatment records, simply did not demonstrate that 
the Veteran's CAD was productive of the symptoms necessary to 
warrant the next higher disability rating of 60 percent.  

The Board notes, that the Veteran offered Travel Board 
testimony in August 2005 contending that his CAD warranted a 
higher rating.  As explained supra, the Board remanded the 
case in April 2006 in order to obtain, inter alia, the 
September 2006 VA examination.  

Specifically, the medical evidence of record for this staged 
period revealed that the Veteran's CAD did no manifest with 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent echocardiogram, or 
X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The examiner reviewed the claims file and commented on a May 
2006 echocardiogram which revealed an ejection fraction 
finding of 60 percent.  Upon examination the Veteran 
complained of mild fatigue.  The examiner noted no angina, 
dyspnea, dizziness or syncope.  Further, the examiner noted 
that the Veteran did not have a myocardial infarction or 
congestive failure.  The exercise stress test revealed a 
moderate decrease with 5.5 METs.  The examiner diagnosed 
arteriosclerotic cardiovascular disease, post coronary 
bypass.  Such results are within the scope of the 30 percent 
disability rating assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Indeed, based on the fact that the 
September 2006 report did not actually demonstrate one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, the Board finds that the RO 
properly found that the veteran meets the criteria for no 
more than a 30 percent rating.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to an evaluation in excess of 30 percent for 
his service-connected CAD, for the period from September 29, 
2006, to September 19, 2008.  

Evaluation since September 20, 2008

As explained supra, the Board remanded the case a second time 
in March 2007 in order to obtain, inter alia, the September 
2008 VA examination.  

Upon review of the evidence stated above, the Board finds 
that for the period since to September 20, 2008, a rating in 
excess of 60 percent for coronary artery disease, status-post 
coronary artery bypass surgery, is not warranted.  This is 
because the relevant medical evidence of record for this 
period, which consisted solely of the September 2008 VA 
examination, simply did not demonstrate that the Veteran's 
CAD was productive of the symptoms necessary to warrant the 
next higher disability rating of 100 percent.  

Upon reviewing the examination report, the Veteran's CAD did 
no manifest with chronic congestive heart failure, or; 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The examiner indicated that he had reviewed the claims file 
in its entirety.  The examiner indicated that a request was 
made as to whether there has been congestive heart failure in 
the past.  The Veteran's chest x-ray revealed a linear 
atelectasis in the mid base without evidence of congestive 
heart failure.  The Veteran's cardiac echocardiogram revealed 
elevated left ventricular end diastolic pressure or a 
diastolic dysfunction with a bioprosthetic aortic valve 
functioning very well.  He demonstrated an ejection fraction 
of 50 percent, at which time there was a trivial pulmonary 
regurgitation, tricuspid regurgitation, aortic regurgitation 
and a mitral regurgitation in the absence of evidence of 
congestive heart failure.  Additionally, arteriosclerotic 
cardiovascular disease had been demonstrated without having 
sustained a myocardial infarction or hypertensive 
cardiovascular disease.  

The Veteran's calculated METs were at 5.5 and indicated an 
ejection factor of 50 percent.  Those results fall within the 
scope of the 60 percent disability rating assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  Based on the fact 
that the September 2008 report ruled out congestive heart 
failure and indicated a workload of 5.5 METs and an ejection 
fraction of 50, not less than 30 percent, the Board finds 
that the RO properly rated the service-connected heart 
disease as no more 60 percent disabling.   

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to an evaluation in excess of 60 percent for 
his service-connected CAD, for the period since September 20, 
2008.

As noted above the Board has considered whether ratings under 
Diagnostic Codes 7006 and 7007 was warranted.  However, the 
Board notes that the rating criteria under those codes is 
identical to the DC 7005 criteria. 

Conclusion

The Board also finds that there is no indication that the 
Veteran's heart disability reflects so exceptional or so 
unusual a disability picture as to warrant the referral to 
the VA Director of the Compensation and Pension Service for 
assignment of a higher rating on an extra-schedular basis.  
The Veteran's CAD is not productive of marked interference 
with employment or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  While the 
Veteran has indicated he is not currently working, there is 
no medical evidence to suggest that his service-connected CAD 
would cause marked interference with employment beyond that 
which is contemplated by the current schedule for rating 
heart disease.  In the absence of these factors, the criteria 
for submission for assignment of an extra-schedular rating 
are not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1). See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran contended, through his representative, 
that his coronary artery disease should be rated and or 
considered under hypertensive vascular disease (hypertension 
and isolated systolic hypertension) pursuant to 38 C.F.R. §  
DC 7101.  However, the Board notes that the Veteran has been 
previously granted service connection for hypertension and is 
currently rated for that disability pursuant to DC 7101.  
Furthermore, Note (3) of that provision requires evaluation 
for hypertension separately from hypertensive heart disease 
and other types of heart disease.  Id. 

In conclusion, upholding or awarding the disabilities ratings 
assigned herein, the benefit of the doubt has been considered 
or afforded to the Veteran.  38 U.S.C.A. § 5107(b), 5110(b) 
(2); 38 C.F.R. § 3.400; see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter the Veteran shall prevail on the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  


ORDER

An evaluation in excess of 10 percent for coronary artery 
disease, status-post coronary artery bypass surgery prior to 
September 29, 2006, is denied.


	(CONTINUED ON NEXT PAGE)

An evaluation in excess of 30 percent for coronary artery 
disease, status-post coronary artery bypass surgery from 
September 29, 2006, to September 19, 2008, is denied.

An evaluation in excess of 60 percent for coronary artery 
disease, status-post coronary artery bypass surgery since to 
September 20, 2008, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


